Citation Nr: 1625328	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the knees.
 
2.  Entitlement to a rating in excess of 10 percent for Barrett's esophagus with gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to July 1978 and from September 1986 to December 2005.

This case comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over this claim was subsequently transferred to the RO in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned in an April 2014 videoconference hearing, the transcript of which is included in Virtual VA.

When this case was most recently before the Board in May 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The record, to include VA treatment records in April 2014, reflects the Veteran is employed.  Therefore, the issue of a total disability rating based on individual unemployability (TDIU) is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.




FINDINGS OF FACT

1.  For the entire rating period, DJD of the knees at worst is manifest by degenerative changes, with flexion limited to 110 degrees in the left knee and 115 degrees in the right knee, with full extension, with objective evidence of painful motion, but without additional functional loss due to such pain.  Neither recurrent subluxation nor lateral instability has been shown. 
 
2.  Throughout the pendency of the appeal, the Veteran's Barrett's esophagus with gastritis has caused considerable impairment of health, as manifested by epigastric, stomach, and chest distress, dysphagia, pyrosis, and regurgitation.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 10 percent for DJD of the knees.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5260-5003 (2015).
 
2.  The criteria are met for a disability of 30 percent, but not higher, for Barrett's esophagus with gastritis.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.114, 4.3, 4.7, DCs 7399-7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In May 2014 the Board remanded the issues on appeal to attempt to obtain the evidence submitted by the Veteran at his April 2014 Board videoconference hearing, afford the Veteran new examinations, and readjudicate the claims.  The records were associated with the electronic claims file in August 2014.  The Veteran was afforded new VA examinations in August 2014.  The claims were then readjudicated in the November 2014 Supplemental Statement of the Case (SSOC).  Thus, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  March 2006, September 2006, and June 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2014 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). 

The Veteran's service treatment records and post-service medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c) (2). 

Multiple VA examinations have been conducted.  Examiners made all clinical findings necessary to application of the rating criteria, and described the Veteran's functional capacities.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Rating Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  When a veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999). 

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, 13 Vet. App. at 34; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in non-arthritis contexts).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

The Veteran's bilateral knee DJD is currently rated under 38 C.F.R. § 4.71a, DCs 5260-5003 (2015).  A hyphenated DC is used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated DC may be read to indicate that arthritis is the service-connected disability since DC 5003 provides ratings specifically for this disease.  Therefore, the Board has analyzed these claims under the appropriate DCs applicable to the knees pertaining to degenerative arthritis and limitation of motion.  38 C.F.R. § 4.71a, DCs 5003, 5260, and 5261 (2015). 

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  When there is no limitation of motion of the specific joint or joints involved, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that these 20 and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id. 

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

DC 5257 provides ratings for "other" impairment of the knee that includes recurrent subluxation or lateral instability.  If there is "slight" consequent disability, then it is rated as 10-percent disabling, if "moderate" then as 20-percent disabling, and if "severe" then as 30-percent disabling.

These descriptive terms "slight", "moderate" and "severe" are not defined in this DC.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are equitable and just.  38 C.F.R. §§ 4.2, 4.6.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

DC 5259 provides a 10 percent rating for removal of symptomatic semilunar cartilage.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0-percent) disabling; flexion of the leg limited to 45 degrees is rated 10-percent disabling; flexion of the leg limited to 30 degrees is rated 20-percent disabling; and flexion of the leg limited to 15 degrees is rated 30-percent disabling. 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated as noncompensable (0-percent) disabling; extension of the leg limited to 10 degrees is rated 10-percent disabling; extension of the leg limited to 15 degrees is rated 20-percent disabling; extension of the leg limited to 20 degrees is rated 30-percent disabling; extension of the leg limited to 30 degrees is rated 40-percent disabling; and extension of the leg limited to 45 degrees is rated 50-percent disabling.

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04.

Separate disability ratings also are possible for arthritis (under DC 5003) and instability (under DC 5257).  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When X-ray findings of arthritis are present and a Veteran's knee disability is rated under DC 5257, he would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).

The Veteran is also in receipt of a 10 percent evaluation for Barrett's esophagus with gastritis under DCs 7399-7346.  DC 7399 refers to an unlisted disability of the digestive system.  DC 7346 pertains to hiatal hernia.

The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114  provides that ratings under DCs 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

DC 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

Background Information - Knees

The Veteran filed the instant claim for an increased rating in May 2009.  

The Veteran contends that a higher rating is warranted for his bilateral knee disability.  Specifically, during the April 2014 Board hearing, the Veteran testified that his bilateral knee disability caused constant pain, swelling, locking, instability, and giving way several times per week. 

VA treatment records in November 2008 showed that the Veteran used a knee brace which provided support but did not alleviate the pain.  He had no redness, warmth, instability, joint laxity, edema, or swelling of either knee; there was crepitus with flexion of both knees, equal strength bilaterally, and normal gait.

VA treatment records in December 2008 showed no evidence of fractures, dislocations, or joint effusions; there was moderate joint space loss with sclerosis within the medial compartment bilaterally and early osteophytosis within the left medial compartments.

VA treatment records in April 2009 showed complaints of bilateral knee pain.  There was full range of motion (ROM) in the bilateral knees, no crepitus or effusions, and both knees were stable without pain upon stressing.  The left knee was also injected with a corticosteroid.

In July 2009 the Veteran submitted a statement that his left knee was in fluctuating pain all the time that would intensify with activities, limiting his physical activities to include bending and lifting.  He stated that the injections with a corticosteroid eased the pain for several weeks before the pain would return.  He noted that after prolonged sitting, his left knee became stiff and sore.  He stated that when walking his knee felt weak, tight, and full.  He reported that he could hear his knee popping and grinding.  For the right knee he reported pain worsening in the winter months.

The Veteran was afforded a VA-contracted examination in July 2009 in which he reported left knee pain that intensified with activity, left knee stiffness when sitting for long periods of time, and both knees feeling weak when walking.  He also reported giving way, lack of endurance, locking, tenderness, and popping.  He denied swelling, heat, redness, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He noted flare-ups as often as one time per day, lasting for one day, precipitated by physical activity and alleviated by rest.  He reported that the flare-ups consisted of left knee stiffness and limitation motion of the joint.  He denied any incapacitation but noted functional impairment of strenuous activities like jogging, lifting, and lots of bending being hindered by pain.  

Physical examination in July 2009 showed no signs of edema, instability, abnormal movement, effusion weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement, and no locking pain, genu recurvatum or crepitus.  ROM testing showed bilateral knee flexion to 140 degrees and full extension.  Repetitive ROM was possible with no additional degree of limitation.  The left knee had pain at 140 degrees.  On the right knee, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use; the left knee was limited by pain after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus ligaments stability test were all within normal limits

VA treatment records in December 2009 showed complaints of pain and stiffness with sitting for long periods or stairs, but the Veteran had no real locking, clicking, swelling, or effusion.  There was mild posteromedial joint line tenderness.  ROM was noted as being 0-125 degrees without much pain.

The Veteran was afforded a VA-contracted examination in May 2010 in which he reported weakness, stiffness, swelling, giving way, lack of endurance, tenderness, and pain.  He denied heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation and dislocation.  The Veteran reported flare-ups as often as one time per day and each time lasted for 24 hours, precipitated by physical activity and alleviated by rest.  During the flare-ups he experienced functional impairment with pain when standing, walking, and sitting.  He reported overall functional impairment as an inability to lift or move heavy items due to the pain.  ROM testing showed bilateral knee flexion to 140 degrees and full extension.  Repetitive ROM was possible with no additional degree of limitation.  

The Veteran submitted a statement in July 2010 that his knee pain resulted in discomfort and affected his ability to walk, work, enjoy life, climb stairs, exit his vehicle, and enjoy day-to-day activities.  He stated that it also affected his ability to enjoy active sports and physical work.  He also noted that working at his desk caused his knees to become stiff and the pain worsens.

In his March 2011 formal appeal, VA Form 9, the Veteran stated that his knee condition caused constant pain, his left knee gave way several times a week, and he had swelling in both knees.

The Veteran submitted detailed logs as to the symptoms he felt throughout the day in his knees, starting in March 2014, to include constant pain that was worse when the weather changed, wearing a knee sleeve, taking medication, soreness, weakness with squatting, stiffness and tenderness when staying in the same position for periods of time, locking, popping, limping, swelling, giving way, and sleep disturbances.

The Veteran also submitted lay statements in March 2014, attesting to his limping and left knee swelling.

The Veteran's spouse submitted a statement in April 2014, attesting to his complaints of chronic knee pain, sleep disturbances, swelling, falling, weakness when going up steps, stiffness and locking with extended sitting.

The Veteran was afforded a VA examination in August 2014 in which he reported constant bilateral pain in his knees, worse in his left, standing was limited to 30-45 minutes, squatting/stairs/walking was limited to a mile, and the left knee felt like it wanted to give way.  The Veteran did not report flare-ups.  ROM testing showed flexion to 115 degrees in the right knee, with painful motion starting at 110 degrees, and full extension; left knee flexion was to 110 degrees with painful motion at 105 degrees and full extension.  The Veteran was able to perform repetitive-use testing with no additional loss of motion.  Functional impairment after repetitive use was noted as less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion; the examiner noted that the severity was moderate, but exact degrees could not be determined due to the limitations of the history and because the Veteran had no additional loss of motion on examination today to reference.  There was pain to palpation for the joint line or soft tissue of both knees.  Muscle strength and joint stability testing were normal.  The Veteran reported constant use of a left knee brace due to pain.  

VA treatment records in October 2014 showed complaints of pain, popping, use of a knee sleeve, knee buckling about once per week, walking for exercise about one half to one mile about every other day, left lower extremity weakness with leaning to one side as a result.  Right knee ROM was 0-120 degrees and left knee as 0-110 degrees with pain in anterolateral knee.  There was tenderness to palpation over the patellar tendon, medial joint line, and distal IT band.

Analysis - Knees

After reviewing the relevant evidence, the Board finds that the Veteran's right and left knee disabilities do not warrant higher ratings, including separate ratings, under DCs 5003, 5257, 5258, 5259, 5260 and/or 5261, at any time since the year immediately preceding the filing of these claims.  

The evidence of record shows his bilateral knee disability causes some restriction of the motion of the knees because of his pain.  But, at worst, his flexion is limited to 110 degrees and full extension.   The July 2009 and May 2010 VA examinations should showed bilateral knee flexion to 140 degrees and full extension.  The August 2014 examination showed flexion to 115 degrees in the right knee, with painful motion starting at 110 degrees, and full extension; left knee flexion was to 110 degrees with painful motion at 105 degrees and full extension.  The October 2014 VA treatment record showed right knee ROM was 0-120 degrees and left knee as 0-110 degrees with pain in anterolateral knee. These findings do not meet the requirements for the assignment of the most minimum 0 percent disability rating under DCs 5260 and 5261.  Rather, it is only when additionally considering his consequent pain and the effect on his ROM that he is entitled to the 10 percent ratings.  See Lichtenfels, 1 Vet. App. at 488.  But as explained in Mitchell, this does not also in turn entitle him to any greater rating, only the minimum compensable rating.

The Board acknowledges his complaints of significant pain in his knees and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  Although additional limitation was noted after repetitive use in the August 2014 examination, this was quantified as no additional loss of motion.  See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Johnston, 10 Vet. App. 80; 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Consequently, the evidence does not show entitlement to a higher rating based on limitation of motion of either flexion or extension.  Moreover, there were no objective findings of instability so as to assign additional separate ratings under DC 5257.  Stability testing during the VA examination in July 2009 showed the medial/lateral collateral ligaments, the anterior/posterior cruciate ligaments and the medial/lateral meniscus ligaments were all within normal limits.  On VA examination in August 2014, muscle strength and joint stability testing was normal.  There evidence does not demonstrate findings of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint so as to warrant additional compensation alternatively under DC 5258. 

Other potentially applicable DCs also have been considered.  But as the Veteran's service-connected right and left knee disabilities do not reflect findings of ankylosis, impairment of the tibia or fibula or genu recurvatum at any time during the pendency of the appeal, DCs 5256, 5262 and 5263 do not apply.  While there is no disputing the Veteran has some limitation of motion of his knees, particularly on account of his pain, it certainly cannot be said that his motion is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

In making these determinations, the Board also has considered the Veteran's lay statements regarding the severity of his service-connected bilateral knee disabilities and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge; thus, he is competent to report his current symptomatology as it pertains to his knees and these reports are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  However, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The preponderance of this evidence is against his claims, both for higher ratings as well as separate ratings.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Background Information - Barrett's Esophagus with Gastritis

The Veteran filed the instant claim for an increased rating in May 2009.  

The Veteran contends that a higher rating is warranted for his gastroesophageal disabilities.  Specifically, during the April 2014 Board hearing, the Veteran reported symptoms of pyrosis, regurgitation, arm and shoulder pain, and sleep disturbance.  

Private treatment records in October 2008 and February 2009 showed that the Veteran complained of his reflux giving him problems, food regurgitation with a feeling of movement in his chest from time to time, a funny feeling in the middle of his chest like bubbling or air moving, and on and off bloating in his stomach.  He reported no vomiting, no constipation, and that his medication did not make any difference.  He reported no change in appetite, no complaints of feeling chronically ill, normal energy level, no change in weight, no shortness of breath, no wheezing, no chest discomfort, no chest pain or pressure, no dyspnea on exertion, no edema, no palpitations, no tachyarrhythmia, no loss of balance, no decrease in ability to concentrate, and no episodes of dizziness.

VA treatment records in March 2009 showed that the Veteran denied chest pain, shortness of breath, hemoptysis, epigastric pain, abdominal pain, and nausea.

In July 2009 the Veteran submitted a statement that he had, at all times, a burning/ itchy sensation in his throat that worsened when he consumed warm or cool items.  He stated that his throat always felt irritated and when he swallowed or drank something; it felt like a ball moved down his throat, his esophagus, and into his stomach.  He noted that he had to repeatedly clear his throat before and during conversations.  He stated that he always felt something moving up and down his chest/esophagus area.  He also stated that there were episodes that felt like he was having a rapid heartbeat.

The Veteran was afforded a VA-contracted examination in July 2009 in which he reported burping during conversations, constant burning, itchy throat, halitosis, fast heartbeat, feeling of movement in his esophagus, abdominal pain located mid abdomen and clearing throat before talking to avoid getting hoarse.  The condition did not affect his weight; there was no nausea, vomiting, abdominal distention, diarrhea, constipation, or black tarry stools.  The Veteran reported overall functional impairment as a speech impairment due to constantly clearing his throat during conversations.  Physical examination showed abdomen tenderness to palpation.

In his October 2009 Notice of Disagreement, the Veteran stated that he was advised to have one endoscopic examination annually for the remainder of his life.  He listed the medication he took for treatment and noted that his lifestyle changed because there were certain foods he should not eat and liquids he should not drink.  He stated that he had regurgitation daily and his throat, and his stomach felt bloated sometimes.  

The Veteran submitted a statement in July 2010 that his Barrett's esophagus affected his daily lifestyle because he had ongoing halitosis, regurgitation, stomach pain, and a burning sensation sometimes in his esophagus and stomach when he ate or drank.

Private treatment records in October 2013 and February 2014 showed complaints of a sore throat, dry cough, and pain on swallowing.  There was no appetite loss, fatigue, weight gain or loss greater than 10 pounds, shortness of breath, abdominal pain, nausea, or vomiting. 

The Veteran was afforded a VA examination in August 2013 in which he reported episodes of reflux that were exacerbated by large meals, difficulty swallowing, and epigastric pain. 

The Veteran also submitted detailed logs as to the symptoms he felt throughout the day, starting in March 2014, to include fullness of the throat, pain in the upper stomach, bloating, burning and tingling sensation in the stomach, stiffness of the neck and sore upper left shoulder pain, burping, halitosis, nausea, repeated swallowing to empty throat, regurgitation, cramping, sleep disturbances, indigestion, gas, and diarrhea.

The Veteran's spouse submitted a statement in April 2014, attesting to his complaints of his throat feeling full, gas, stomach bloating and aching, and shoulder pain.  She also noted his sleep disturbances due to neck and shoulder stiffness, regurgitation, and halitosis.

The Veteran was afforded a VA examination in August 2014 in which he reported acid reflux and use of continuous medication.  Symptoms were noted to include persistently recurrent epigastric distress, pyrosis, regurgitation, pain in the shoulder, nausea, and sleep disturbance.

Analysis - Barrett's Esophagus with Gastritis 

After reviewing the relevant evidence, the Board finds the criteria for a higher 30 percent rating under DC 7346 have been met or more nearly approximated for the rating period under review.  See 38 C.F.R. § 4.114.

Based on the evidence outline above, the Veteran's Barrett's esophagus with gastritis has been manifest by all of the symptoms listed for a 30 percent rating.  The relevant lay and medical records show that the Veteran's Barrett's esophagus with gastritis has been productive of persistently recurrent epigastric/stomach/chest distress with reflux, pyrosis, and regurgitation.  In addition, he has competently reported experiencing sleep difficulty, and at times, difficulty swallowing.  Thus, the Veteran's Barrett's esophagus with gastritis results in a greater number of symptoms compared to the "two or more" symptoms as set forth in the criteria for a 10 percent rating. 

The question becomes whether these symptoms are productive of "considerable" impairment of health to warrant a 30 percent rating.  The Board finds that the Veteran's Barrett's esophagus with gastritis progressed in severity, requiring continuous medication that he noted in private treatment records did not make any difference.  The Veteran also provided detailed daily logs which demonstrate the symptoms and impairment associated with the disability.  Thus, when resolving reasonable doubt in the Veteran's favor, the Board finds that the symptomatology related to the Barrett's esophagus with gastritis more closely approximates "considerable" impairment of health rather than less severe impairment.  

Accordingly, the Board concludes that the criteria for a rating of 30 percent, but not higher, have been met under DC 7346, as the Veteran symptoms do not meet the criteria for a 60 percent rating as he does not have material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral knee DJD and Barrett's esophagus with gastritis is inadequate.  The Rating Schedule fully contemplates the described symptomatology (pain, limitation of motion, pyrosis or heart burn, nausea, and vomiting or regurgitation, etc.) and provides for ratings higher based on more significant functional impairment.  The rating criteria that contemplate the symptomatology of the knees, including pain and consequent limitation of motion with pain on motion, have been applied to the evaluation of these disabilities by the RO in order to assign the existing 10 percent ratings.  Similarly, the rating criteria that contemplate the symptomatology of the Barrett's esophagus with gastritis have been applied to the evaluation of these disabilities in order to assign the 30 percent rating.  The rating criteria that provide additional compensation and even higher ratings also contemplate more significant impairment, including greater limitation of motion, ankylosis, dislocation of cartilage with frequent episodes of locking, pain and effusion, instability, material weight loss and hematemesis or melena with moderate anemia.  See 38 C.F.R. § 4.71a, DCs 5257, 5258, 5259, 5260, 5261, and 7346.

The Board acknowledges that the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule.  However, the Board is charged with considering the entirety of the Veteran's symptomatology in determining whether it results in impairment of health.  In assigning the schedular ratings, the Board necessarily considered all of the bilateral knee and esophageal symptomatology and their impacts; as such, the schedular rating criteria reasonably contemplate the Veteran's symptomatology and impairment.  That is, there is nothing unique or unusual about the Veteran's bilateral knee and Barrett's esophagus disabilities.  The assigned schedular evaluations are considered to adequately describe the Veteran's disabilities and impairment and a referral for extraschedular consideration is not warranted.

Moreover, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Johnson  v. McDonald, 762 F.3d 1362 (2014).  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b) (1). 


ORDER

Entitlement to a rating in excess of 10 percent for DJD of the knees is denied.
 
Entitlement to a rating of 30 percent for Barrett's esophagus with gastritis is granted, subject to the laws and regulations governing monetary benefits.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


